Citation Nr: 0531839	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-07 200A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than January 12, 
2000, for the award of a   30 percent rating for eczematous 
dermatitis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1978 to 
April 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in       St. 
Louis, Missouri, which increased from 10 to 30 percent the 
disability rating for the veteran's eczematous dermatitis, 
effective from January 12, 2000.  The veteran filed a timely 
appeal with regard to the assigned effective date for the 
award of a   30 percent rating for his service-connected skin 
disorder.  The case was subsequently transferred to the RO in 
Lincoln, Nebraska.    

In March 2004, the veteran appointed the Missouri Veterans 
Commission as his new representative to replace the Disabled 
American Veterans.  The Board recognizes the change in 
representation.  

In September 2005, the veteran testified at a hearing at the 
RO in St. Louis before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of 
record.  


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an earlier effective 
date earlier for the award of a 30 percent rating for 
eczematous dermatitis has been obtained.  

2.	The RO in a March 2003 rating decision assigned an 
effective date of January 12, 2000 for the award of a 30 
percent rating for eczematous dermatitis, on the basis of the 
veteran's claim for increase received on that date.  

3.	There exists no earlier communication or evidence received 
from the veteran that may be characterized as a pending claim 
for a disability rating higher than 10 percent for his 
service-connected skin disorder.   
4.	The medical evidence does not establish the veteran's 
entitlement to a              30 percent rating for 
eczematous dermatitis, during the one-year period preceding 
the assigned January 12, 2000 effective date.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
January 12, 2000, for the award of a 30 percent rating for 
eczematous dermatitis.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. 3.102, 3.155, 3.159, 3.400, 4.1, 
4.2, 4.3, 4.6, 4.7; 4.118, Diagnostic Code 7806 (in effect 
prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the instant case, the veteran initially received a VCAA 
notice letter in January 2002 in connection with his then 
pending claim for a rating higher than 10 percent for his 
eczematous dermatitis.  The RO then sent the veteran 
additional correspondence dated in April 2002 and September 
2004 that further addressed the provisions of VA's duty to 
notify and assist in connection with the claim for increase.  
Also, subsequent to the veteran's filing of a notice of 
disagreement (NOD) with the assigned effective date for the 
award of a 30 percent rating for his skin disorder, the RO 
issued a March 2004 statement of the case (SOC) on this issue 
that included citation to the pertinent legal authority 
governing the assignment of effective dates.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).   

The RO also provided the veteran with an April 2005 VCAA 
notice letter that was specific to his claim for an earlier 
effective date.  This correspondence notified the veteran of 
the evidence not of record that was needed to substantiate 
the claim, the information and evidence VA would seek to 
provide, and the information and evidence the veteran was 
expected to provide.  Also, the letter included a request to 
the claimant to provide any evidence in his possession that 
pertained to the claim.  This language, in particular, 
satisfies the "fourth element" of comprehensive VCAA 
notice, as mentioned above.  Thus, all appropriate action has 
been taken to fully inform the veteran as to the evidence 
needed to support his claim and how VA may assist him with 
this process, in accordance with the provisions of the VCAA.  
See 38 U.S.C.A. §  5103(a), 38 C.F.R. § 3.159(b)(1), and 
Pelegrini II.

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

Here, the January and April 2002 notice letters were clearly 
sent to the veteran prior to the March 2003 rating decision 
on appeal that increased the rating for his skin disorder, 
with an effective date of January 12, 2000.  These letters 
are in compliance with the requirement in Pelegrini II that 
VCAA notice precede the RO's initial adjudication of the 
claim on appeal.  With respect to the subsequent 
correspondence sent to the veteran in September 2004 and 
April 2005, these letters obviously did not comply with the 
above-noted timing requirement.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
However, the September 2004 letter concerned the veteran's 
ongoing claim for a higher rating for eczematous dermatitis 
(for an even higher rating than 30 percent, pursuant to AB. 
v. Brown, 6 Vet. App. 35, 39 (1993)), and he was afforded 
ample opportunity to respond to this letter prior to the 
February 2005 RO decision that continued the 30 percent 
rating.  Thus, he had a fair opportunity to provide any 
additional information or evidence relevant to his claim for 
increase, which may have impacted the current effective date 
claim.  

Moreover, the matter on appeal originated from the veteran's 
expression of disagreement with the assigned effective date 
in the March 2003 rating decision that granted a 30 percent 
disability rating, and consequently the effective date 
question represents a "downstream" issue from the RO's 
assignment of the increased rating.  So while the RO sent an 
additional VCAA letter in April 2005 involving the effective 
date issue, in particular, this actually was not required, 
and represented only a courtesy gesture.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003) (Under        38 U.S.C. § 7105(d), upon 
receipt of a [NOD] in response to a decision on a claim, the 
[RO] must... issue a [SOC] if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the [NOD].  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a [NOD] that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a [SOC] if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.)
It should also be noted that the veteran has not submitted 
any additional information or evidence in response to the 
above-noted April 2005 letter.  The only response received to 
this letter has been a VA Form 646 dated in May 2005, on 
which the veteran's representative stated that there was no 
further evidence or argument to submit on the veteran's 
behalf.   

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letters, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of... claim by VA ") (citing Pelegrini II, 
18 Vet. App. at 122-24).

Moreover, the record reflects that the RO has obtained the 
veteran's VA outpatient (OPT) records from the St. Louis 
VAMC.  The RO has also arranged for him to undergo numerous 
VA examinations for his service-connected skin disorder.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has 
submitted various personal statements in his behalf.  He has 
also been afforded the opportunity to provide testimony at a 
travel Board hearing before the undersigned VLJ of the Board.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.





Factual Background

In a July 1982 rating decision, the RO granted service 
connection for the residuals of a dermatological condition, 
inactive, and assigned an initial 10 percent rating, 
effective from March 31, 1982.  

In its August 1983 decision, the RO denied a rating higher 
than 10 percent for the veteran's dermatological condition.  
The veteran perfected an appeal of the denial of a higher 
rating.

In its October 1984 decision, the Board granted an increased 
rating of 30 percent for a dermatological disorder.  
Thereafter, in a decision dated that same month, the RO 
acknowledged the Board's award of a higher rating, and 
assigned an effective date of March 31, 1982 (the original 
effective date of the grant of service connection) for the 30 
percent evaluation for the veteran's dermatological disorder.  

In a January 1987 rating action, the RO reduced the 
evaluation for the veteran's dermatological disorder from 30 
to 10 percent, effective from November 1, 1986. The RO noted 
in its justification for the reduction that a recent VA 
examination had shown a few slightly raised lesions that were 
most consistent with a type of folliculitis, but no macular 
or papular elements.  In a February 1987 letter to the 
veteran, the RO informed him of the reduction in rating, and 
that he had the opportunity to submit any evidence to show 
that the reduction should not be carried out.     

Later that month, the veteran submitted various lay 
statements from friends and family members describing their 
observations of the current severity of his skin condition.  
The veteran also perfected an appeal of the RO's January 1987 
reduction in rating.

In an October 1987 decision, the Board denied a rating in 
excess of 10 percent for the veteran's dermatological 
disorder.  The result of the Board's decision, as explained 
in the basis for the decision itself, was that the veteran's 
application for restoration of a 30 percent rating had been 
denied.  
Subsequently, in January 1995, the veteran filed a claim for 
an increased rating for his skin disorder.  In April 1995, 
the RO notified the veteran of the administrative denial of 
his claim, due to his failure to respond to a February 1995 
letter that requested additional evidence in support of the 
claim.

The veteran filed another claim for a higher rating in July 
1998.  In an October 1998 rating action, the RO continued the 
denial of a rating in excess of 10 percent for a dermatologic 
disorder.   

In a statement received in January 2000, the veteran again 
requested an increased rating for his skin condition.  VA OPT 
records from the St. Louis VAMC received that same month, 
include a January 2000 report of a general medical evaluation 
which notes the presence of some hyperpigmented macular 
circumscribed lesions on the lower legs, bilaterally.  The 
veteran also underwent VA examination in February 2000.  A 
review of the veteran's medical history indicated a history 
of ulcerative pruritic lesions found in 1979, which was later 
referred to as neurodermatitis of both legs.  The veteran's 
current treatment involved hydrocortisone and pain relievers, 
and he reported having had burning sensation pruritus for the 
last two years.  Physical examination revealed multiple areas 
of hyperpigmentation on both legs, with no ulceration, 
exfoliation, or crusting.  The diagnosis was chronic 
dermatitis of both legs.  

In a May 2000 decision, the RO continued the denial of a 10 
percent rating.    

The veteran filed another claim for increase in October 2001.  
He underwent VA examination again in May 2002.  The examiner 
noted that the veteran complained of itching all the time, 
with pain at times, and with no improvement through the use 
of over-the-counter medications or emollients.  It was noted 
objectively that he had multiple areas of hyperpigmented 
macules 2- to 4-cm in size over both legs.  There was no 
ulceration, exfoliation, or crusting.  The assessment was 
eczematous dermatitis, mild.  Also, on examination in 
December 2002, the veteran reported having flare-ups of his 
skin condition several times per year, and that at its worst 
the condition involved frequent bouts of periodic itching.  A 
physical examination showed numerous hyperpigmented areas 
over both lower extremities, with no sign of any open weeping 
or sores.  There was some minimal exfoliation, and some 
evidence of excoriation that represented that the affected 
areas of the legs were itchy and pruritic.   

In a March 2003 rating decision, the RO increased from 10 to 
30 percent the rating for the veteran's skin disorder, 
diagnosed as eczematous dermatitis, effective from January 
12, 2000.

In a statement received in September 2003, the veteran filed 
a NOD with the assigned effective date for the award of a 30 
percent rating for his skin disorder.  He then perfected an 
appeal of the effective date issue.  

During the September 2005 Board hearing, the veteran 
testified that following the January 1987 RO rating decision 
that reduced his disability rating from 30 to 10 percent, the 
RO sent the written notification of the reduction in rating 
to his old address, and as a result he did not have an 
opportunity to contest this decision.  With regard to the 
severity of his skin disorder since October 1987, the date of 
the Board decision that upheld the propriety of the RO's 
reduction in rating (and as discussed in more detail below, 
which subsumed the January 1987 RO rating decision), he 
stated that his symptoms during the mid-1980s were of the 
same level of severity as his current symptoms.  He further 
alleged that he had experienced multiple sores on both legs 
that itched severely, and bled at times.  He also stated that 
the lesions on his legs had become infected several times 
over the past 10 to 15 years, requiring that he use 
antibiotics and steroid creams.  

Governing Laws, Regulations, and Legal Analysis

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2005).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  Nonetheless, under VA laws 
and regulations, it is possible to have an increased rating 
one year prior to the date of the claim.  In cases involving 
a claim for higher compensation, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred if the claim is 
received within one year from that date; otherwise, the 
effective date is the date the claim is received.  See 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005).  See also Harper v. Brown, 10 Vet. App. 125 (1997).  

In determining the date that a claim was received, the 
applicable statutory and regulatory provisions require that 
VA look to all communications from the appellant, which may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim can be from a claimant, his or her duly 
appointed representative, a Member of Congress, or a person 
acting as next friend of the claimant, so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155(a).  

Additionally, in this case the October 1987 Board decision is 
final and binding on the veteran based on the evidence then 
of record.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2005).  And because of this, 
there is a bar to an earlier effective date for the award of 
a 30 percent rating prior to October 1987, in the absence of 
clear and unmistakable error (CUE) (which is not alleged in 
this case).  38 U.S.C.A. § 7111(a) (West 2002).  Also, the 
rating actions prior to that Board decision are subsumed in 
that Board decision.  38 U.S.C.A. § 7104(b) and 38 C.F.R. § 
20.1104; see also Chisem v. Gober, 10 Vet. App. 526 (1997) 
and Donovan v. Gober, 10 Vet. App. 404 (1997) (in which the 
Court approved of the doctrine of delayed subsuming set forth 
in VAOGCPREC 14-95); see also Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998) (upholding the validity of VAOGCPREC 14-95).  
Consequently, the Board's consideration of the veteran's 
claim in light of the law and regulations governing the 
assignment of effective dates, under 38 C.F.R.           § 
3.400, set forth below, encompasses the time period from 
October 1987 up until the current assigned January 2000 
effective date.   

Also relevant in applying section 3.400 based on the severity 
of the veteran's disability during the time frame at issue, 
is that the March 2003 RO rating decision on appeal that 
granted a 30 percent rating for eczematous dermatitis, 
effective from January 12, 2000, awarded the increased rating 
under the rating criteria for the evaluation of dermatitis or 
eczema.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (as 
in effect prior to and since August 30, 2002).  In 
particular, the RO assigned the January 12, 2000 effective 
date of the increased rating on the basis of the pre-August 
2002 version of DC 7806 -- i.e., the version of this 
diagnostic code that preceded VA's revision of the schedular 
rating criteria for the evaluation of skin disorders, 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (2002) 
(codified at 38 C.F.R. § 4.118).  Under the former version of 
DC 7806, a 10 percent rating was assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was assigned 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating was warranted 
where there was ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or eczema 
that was exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 
(2000).  

Based upon consideration of the evidence of record in view of 
the pertinent legal criteria, the Board finds that there is 
no effective date earlier than January 12, 2000 that may be 
assigned for the award of a 30 percent rating for the 
veteran's service-connected skin disorder.  In this regard, 
the claims file does not reflect that the veteran has 
submitted any correspondence, or evidence that may be 
otherwise characterized as an informal claim, which would 
constitute a claim for increase dated prior to January 12, 
2000.  Rather, the record reflects that the RO apparently has 
already provided the veteran with an effective date more 
favorable than that which a strict interpretation of the 
applicable legal provisions would support.  The RO 
adjudicated the veteran's January 12, 2000 claim for increase 
in a May 2000 decision denying a rating in excess of 10 
percent.  The veteran was notified of the denial that same 
month, and did not initiate an appeal -- so that decision 
became final after one-year had transpired.  See U.S.C.A. § 
7105 (West 2002); 38 C.F.R.  §§ 3.104(a), 20.200 (2005).  The 
March 2003 rating decision that granted a           30 
percent evaluation, effective January 12, 2000, in fact 
represented the RO's adjudication of a subsequent October 
2001 claim for increase.  
In any event, assuming for the sake of argument that January 
12, 2000 represents the correct date of the claim that 
resulted in the award of a 30 percent rating, there is no 
indication of any pending claim prior to January 2000 that 
would support an earlier effective date.  The next most 
recent RO consideration of the appropriate disability rating 
for the veteran's eczematous dermatitis is a November 1998 
denial of a higher evaluation -- representing the disposition 
of a July 1998 claim for increase -- which became final one-
year later (see U.S.C.A. § 7105; 38 C.F.R.     §§ 3.104(a)) 
and thus was not pending at the time the new claim for 
increase was received at the RO in January 2000.  The only 
other claim for increase for eczematous dermatitis that the 
veteran has filed since the October 1987 Board decision that 
continued his 10 percent disability rating, is a January 1995 
claim for which the RO issued an administrative denial later 
that year.  Hence, no earlier effective date is assignable 
based upon the date of receipt of any prior claim for 
increased compensation benefits.  See 38 C.F.R. § 
3.400(o)(1).

Additionally, while an earlier effective date generally may 
also be assigned in claims for increased disability 
compensation where it is factually ascertainable that an 
increase in disability had occurred up to one-year prior to 
the date of claim, under 38 C.F.R. § 3.400(o)(2), the medical 
evidence from the year preceding January 12, 2000 does not 
provide a basis for a 30 percent rating.  The evidence for 
this time period consists of VA OPT records which do not 
include specific findings responsive to the applicable 
criteria for evaluating the veteran's skin disorder.  A 
February 2000 VA examination report also noted a reported 
two-year history of pruritus over the area of the legs, 
though with no ulceration, exfoliation, or crusting.  These 
findings do not provide an objective basis for any higher 
rating prior to January 2000.  See 38 C.F.R. § 4.114, DC 
7806.  Consequently, even taking into consideration the 
assigned effective date of January 12, 2000 based on the date 
of claim (which as noted above, represents a more favorable 
benefit than necessary under the circumstances), there is no 
support for an earlier date any time during the prior year.

The Board notes as a final point that in his September 2003 
NOD with the March 2003 RO decision, the veteran specifically 
requested as an earlier effective date for a 30 percent 
rating for eczematous dermatitis, the November 1, 1986 date 
on which his disability rating was reduced from 30 to 10 
percent.  And during the September 2005 Board hearing, the 
veteran alleged various procedural deficiencies with the 
January 1987 RO decision that effected this reduction.  To 
the extent that the veteran's assertions may represent an 
allegation of CUE in the January 1987 RO decision, the Board 
emphasizes (as was also explained in detail during the 
hearing itself) that the RO's reduction in rating is subsumed 
in the October 1987 Board decision.  See 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1104.  The veteran also has not since 
undertaken any available action with regard to obtaining 
review of the October 1987 Board decision itself, such as 
through filing a motion for revision based on an allegation 
of CUE in a Board decision.  See 38 U.S.C.A. § 7111(a);    38 
C.F.R. §§ 20.1400, 20.1404.  Thus, the disposition of the 
matter on appeal has been determined based entirely upon the 
pertinent legal authority as to the assignment of effective 
dates in claims for increased disability compensation, which 
as indicated above, does not support any earlier effective 
date.     

In summary, an effective date prior to January 12, 2000 for 
the award of a              30 percent rating for the 
veteran's service-connected eczematous dermatitis is not 
warranted.  Since the preponderance of the evidence is 
against the claim on appeal, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

An effective date earlier than January 12, 2000 for the award 
of a 30 percent rating for eczematous dermatitis is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


